 

Exhibit 10.2

 

SHAREHOLDER VOTING SUPPORT AND CONFIDENTIALITY AGREEMENT

 

SHAREHOLDER VOTING SUPPORT AND CONFIDENTIALITY AGREEMENT (this “Agreement”),
dated as of March 31, 2017, by and among First Capital Real Estate Trust
Incorporated, a Maryland corporation (“First Capital”), and those holders of
securities of PhotoMedex, Inc. a Nevada corporation (the “Company”), listed on
Schedule I annexed hereto (each a “Stockholder” and collectively, the
Stockholders”).

 

Whereas, First Capital, First Capital Real Estate Operating Partnership, L.P.
(the “Contributor”), the Company, and FC Global Realty Operating Partnership,
LLC (the “Acquiror”) have entered into a Contribution Agreement dated March 31,
2017 (the “Contribution Agreement”), pursuant to which the Contributor will
contribute to the Acquiror its interests in and to certain entities and real
properties in exchange for shares of common stock, par value $.01 per share, of
the Company, shares of preferred stock, par value $.01 per share, of the Company
and warrants to purchase shares of common stock, par value $0.01 per share, of
the Company.

 

Whereas, in connection with the Contribution Agreement, the parties hereto
desire to enter into this shareholder voting support and confidentiality
agreement.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Contribution Agreement.

 

As of the date hereof, each Stockholder is the record owner of the number and
type of securities of the Company set forth opposite the name of such
Stockholder on Schedule I hereto.

 

As a condition to the willingness of First Capital to enter into the
Contribution Agreement and as an inducement and in consideration therefor, First
Capital and each Stockholder have agreed to enter into this Agreement.

 

The parties, intending to be legally bound, agree as follows:

 

SECTION 1. Stockholder Meetings; Voting. Each Stockholder hereby agrees that
from and after the date hereof and until this Agreement is terminated in
accordance with Section 7, such Stockholder shall appear in person or by proxy
at any meeting of the stockholders of the Company called for purposes, and any
adjournment or postponement thereof, or in any other circumstances upon which a
vote, consent or other approval with respect to the Contribution Agreement or
the transactions contemplated by the Contribution Agreement is sought by the
Company and approved by the board of directors of the Company and recommended to
the stockholders of the Company by the board of directors that include any of
the following (i) the adoption of the Contribution Agreement and the
transactions contemplated by the Contribution Agreement, or (ii) the approval of
the number of shares or voting power that can be issued or granted by the
Company to First Capital or its stockholders or Affiliates; provided, however,
that if a proposal presented to the stockholders of the Company involves the
approval of the issuance of the Company’s securities in connection with the
contribution of the Mandatory Entity Interests or the Optional Entity Interests,
then the board shall have approved and recommended this proposal to the
stockholders of the Company by a vote of at least six board members in favor of
the proposal. The Company shall notify the Stockholders of whether such
requirement has been met.

 

   

 

 

Each Stockholder hereby agrees that from and after the date hereof and until
this Agreement is terminated in accordance with Section 7, such Stockholder
shall exercise all of his, her or its rights as a holder of securities of the
Company to vote as follows to the extent that the following are approved by the
board of directors of the Company and recommended to the stockholders of the
Company: (i) in favor of the adoption of the Contribution Agreement and the
approval of the transactions contemplated by the Contribution Agreement; (ii) in
favor of any proposal seeking approval for the issuance to the Contributor or
its designees of common stock of the Company (or securities convertible into or
exercisable for common stock of the Company) equal to 20 percent or more of the
common stock or 20 percent or more of the voting power outstanding before the
issuance, in order that (A) any shares of Series A Preferred Stock of the
Company previously issued by the Company to the Contributor or its designees can
be immediately converted into Common Stock of the Company, (B) the Warrant (as
defined in the Contribution Agreement) can be fully exercised for Common Stock
of the Company in accordance with its terms, and (iii) all shares of Common
Stock of the Company issuable to the Contributor or its designees pursuant to
the Contribution Agreement can be issued to the Contributor as provided therein
, (iii) against any proposal made in opposition to, or in competition with, the
matters set forth in (i) or (ii) above; and (iv) against any other action that
is intended, or would reasonably be expected to, impede, interfere with, delay,
postpone, discourage or adversely affect the adoption of the Contribution
Agreement and approval of the transactions contemplated by the Contribution
Agreement; at any meeting of the stockholders of the Company. Notwithstanding
the foregoing, if a proposal presented to the stockholders of the Company
involves the approval of the issuance of the Company’s securities in connection
with the contribution of the Mandatory Entity Interests or the Optional Entity
Interests, then the board shall have approved and recommended this proposal to
the stockholders of the Company by a vote of at least six board members in favor
of the proposal. The Company shall notify the Stockholders of whether such
requirement has been met. It is the intention of this paragraph that each
Stockholder shall be obligated to vote in accordance with the above regardless
of the particular wording of any proposal put forth to the stockholders of the
Company, in a manner consistent with the purpose of authorizing the Contribution
Agreement and the issuance to the Contributor or its designees of shares of
Common Stock of the Company having the maximum voting power as is contemplated
by the Contribution Agreement.

 

SECTION 2. Restriction on Transfer.

 

(a) Each Stockholder agrees that he, she or it will not directly or indirectly,
prior to the termination of this Agreement: (i) transfer, assign, sell, lend,
sell short, gift-over, pledge, encumber, hypothecate, exchange or otherwise
dispose (whether by sale, liquidation, dissolution, dividend or distribution),
or offer or solicit to do any of the foregoing, of any or all of the equity
securities and/or any debt or similar securities that are convertible into
equity securities of the Company held by him, her or it, including any
additional equity securities and/or any debt or similar securities that are
convertible into equity securities of the Company which Stockholder may
subsequently acquire, including all additional equity securities which may be
issued to Stockholder upon the exercise of any options, warrants or other
securities convertible into or exchangeable for securities of the Company (all
such securities of such Stockholder, “Subject Securities”) or any right or
interest therein, or consent to any of the foregoing (any such action, a
“Transfer”), (ii) enter or offer to enter into any derivative arrangement with
respect to, or create or suffer to exist any liens or encumbrances with respect
to, any or all of the Subject Securities or any right or interest therein, in
either case that would reasonably be expected to prevent or delay such
Stockholder’s compliance with his, her or its obligations hereunder; (iii) enter
of offer to enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer; (iv) grant any proxy,
power-of-attorney or other authorization or consent with respect to any Subject
Securities with respect to any matter that is, or that could be exercised in a
manner, inconsistent with the transactions contemplated by the Contribution
Agreement and this Agreement or the provisions thereof and hereof; (v) deposit
any Subject Securities into a voting trust, or enter into a voting agreement or
arrangement with respect to any Subject Securities; or (vi) enter or offer to
enter into any contract or agreement that would be breached by, or take any
other action that would reasonably be expected to prevent or delay such
Stockholder’s compliance with its obligations hereunder.

 

 2 

 

 

(b) Each Stockholder hereby acknowledges and agrees that the Company shall be
entitled, during the term of this Agreement, to cause any transfer agent for the
Subject Securities to decline to effect any Transfer and to note stop transfer
restrictions on the stock register and other records relating to Subject
Securities, and each Stockholder agrees to execute and deliver any further
documents reasonably requested by the Company in furtherance of the same.

 

(c) Notwithstanding the foregoing, the restrictions set forth in this Section 2
shall not apply (A) to the exercise of any option, warrant or other securities
convertible or exchangeable for securities of the Company or (B) to the
following Transfers of Subject Securities by the Stockholder:

 

(i) if such Stockholder is an individual (A) for nominal consideration or as a
gift to any member of such Stockholder’s “immediate family” (defined for
purposes of this Agreement as the spouse, parents, lineal descendants, the
spouse of any lineal descendant, and brothers and sisters) or a trust for the
benefit of such Stockholder or any member of such Stockholder’s immediate
family, or (B) upon the death of such Stockholder pursuant to a will or other
instrument taking effect upon the death of such Stockholder, or pursuant to the
applicable laws of descent and distribution to such Stockholder’s estate, heirs
or distributees; and

 

(ii) if the Stockholder is a corporation, partnership, limited liability company
or other entity, any Transfer to an Affiliate of the Stockholder if such
Transfer is not for value;

 

provided, however, that in the case of any Transfer described in clauses (i) or
(ii) of this Section 2(c), it shall be a condition to the Transfer that (x) the
transferee executes and delivers to the Company and First Capital, not later
than one business day prior to such Transfer, a written agreement that is
reasonably satisfactory in form and substance to the Company and First Capital
to be bound by all of the terms of this Agreement and the Contribution Agreement
(any references to immediate family in the agreement executed by such transferee
shall expressly refer only to the immediate family of the Stockholder and not to
the immediate family of the transferee) and (y) if the Stockholder is required
to file a report under Section 16(a) of the Securities Exchange Act of 1934, as
amended, reporting a reduction in beneficial ownership of the Subject Securities
or any securities convertible into or exercisable or exchangeable for the
Subject Securities, the Stockholder shall include a statement in such report to
the effect that, in the case of any Transfer pursuant to Section 2(c)(i) above,
such Transfer is being made as a gift or by will or intestate succession or, in
the case of any Transfer pursuant to Section 2(c)(ii) above, such Transfer is
being made to a shareholder, partner or member of, or owner of a similar equity
interest in, the Stockholder and is not a Transfer for value.

 

(iii) For purposes hereof, “Affiliate” shall mean, with respect to any entity,
any other person or entity directly or indirectly controlling, controlled by or
under common control with such entity. For purposes hereof, “control” (including
the terms “controlled by” and “under common control with”), as used with respect
to any entity or person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity or person, whether through the ownership of voting securities or
otherwise.

 

SECTION 3. Representations and Warranties of Stockholders. Each Stockholder on
its own behalf hereby represents and warrants to First Capital as follows:

 

(a) Such Stockholder is the record owner of the equity securities and/or any
debt or similar securities that are convertible into equity securities of the
Company set forth opposite the name of such Stockholder on Schedule I to this
Agreement. As of the date of this Agreement, the equity securities and/or any
debt or similar securities that are convertible into equity securities of the
Company set forth opposite the name of such Stockholder on Schedule I to this
Agreement represent all of the shares of equity securities and/or any debt or
similar securities that are convertible into equity securities of the Company
owned of record by such Stockholder.

 

 3 

 

 

(b) If the Stockholder is a corporation, partnership, limited liability company
or other entity, such Stockholder is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction, and has all requisite
organizational power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, and has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Agreement.

 

(c) If the Stockholder is an individual, such Stockholder has the valid capacity
to execute and deliver this Agreement and has duly executed and delivered this
Agreement.

 

(d) If the Stockholder is a corporation, partnership, limited liability company
or other entity, this Agreement has been duly authorized, executed and delivered
by such Stockholder.

 

(e) This Agreement, assuming it constitutes a valid and binding obligation of
First Capital, constitutes a valid and binding obligation of the Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other laws of general application affecting
enforcement of creditors’ rights generally.

 

(f) The execution, delivery and performance by such Stockholder of this
Agreement does not require any consent, approval, authorization or permit of,
action by, filing with or notification to any governmental authority or other
third party, other than any consent, approval, authorization, permit, action,
filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the transactions contemplated by the
Contribution Agreement or such Stockholder’s ability to observe and perform its
material obligations hereunder (a “Stockholder Material Adverse Effect”).

 

(g) The execution, delivery and performance by such Stockholder of this
Agreement will not (i) result in a violation of, or default (with or without
notice or lapse of time, or both) under, require consent under or give rise to a
right of termination, cancellation or acceleration of any obligation or the loss
of any benefit under any (A) contract, trust, commitment, agreement,
understanding or arrangement of any kind (a “Contract”) or (B) permit,
concession, franchise, right or license binding upon such Stockholder, (ii)
result in the creation of any pledges, liens, claims, security interests,
proxies, voting trusts or agreements, options, rights (other than community
property interests), understandings or arrangements or any other encumbrance or
restriction whatsoever on title transfer (collectively, “Encumbrances”), other
than Encumbrances imposed by federal or state securities laws (collectively,
“Permitted Encumbrances”), upon any of the properties or assets of such
Stockholder, (iii) If the Stockholder is a corporation, partnership, limited
liability company or other entity, conflict with or result in any violation of
any provision of the organizational documents of such Stockholder, or (iv)
conflict with or violate any applicable laws, other than, in the case of clauses
(i), (ii) and (iv), as would not, individually or in the aggregate, be
reasonably expected to have a Stockholder Material Adverse Effect. The
consummation by such Stockholder of the transactions contemplated by this
Agreement will not (i) violate any provision of any judgment, order or decree
applicable to such Stockholder or (ii) require any consent, approval, or notice
under any statute, law, rule or regulation applicable to such Stockholder.

 

(h) Such Stockholder’s Subject Securities are now, and at all times during the
term hereof will be, held by such Stockholder or by a nominee or custodian for
the benefit of such Stockholder, free and clear of all Encumbrances, except for
(i) any such Encumbrances arising hereunder, (ii) Permitted Encumbrances and
(iii) any Encumbrance imposed by any margin account in with the Subject
Securities may be held (provided, that the Stockholder retains voting and
dispositional control of any such Subject Securities); provided, that such
Stockholder may Transfer such Subject Securities in accordance with the
provisions of a separate lock-up agreement being entered into between such
Stockholder and the other parties thereto in accordance with the Contribution
Agreement.

 

 4 

 

 

(i) Such Stockholder understands and acknowledges that First Capital is entering
into the Contribution Agreement in reliance upon Stockholder’s execution and
delivery of this Agreement.

 

(j) No broker, investment bank, financial advisor or other person is entitled to
any broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Stockholder.

 

SECTION 4. Representations and Warranties of First Capital. First Capital hereby
represents and warrants to the Stockholders as follows:

 

(a) First Capital is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland, and First Capital has all
requisite organizational power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement.

 

(b) This Agreement has been duly authorized, executed and delivered by First
Capital, and, assuming this Agreement constitutes a valid and binding obligation
of the other parties hereto, constitutes a valid and binding obligation of First
Capital, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally.

 

(c) The execution, delivery and performance by First Capital of this Agreement
does not require any consent, approval, authorization or permit of, action by,
filing with or notification to any governmental authority or other third party,
other than any consent, approval, authorization, permit, action, filing or
notification the failure of which to make or obtain would not, individually or
in the aggregate, be reasonably expected to prevent or materially delay the
consummation of the transaction contemplated by the Contribution Agreement or
First Capital’s ability to observe and perform its material obligations
hereunder (a “First Capital Material Adverse Effect”).

 

(d) The execution, delivery and performance by First Capital of this Agreement
will not (i) result in a violation of, or default (with or without notice or
lapse of time, or both) under, require consent under or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of any
benefit under any (A) Contract or (B) permit, concession, franchise, right or
license binding upon First Capital, (ii) result in the creation of Encumbrances
(other than Permitted Encumbrances) upon any of the properties or assets of
First Capital, (iii) conflict with or result in any violation of any provision
of the organizational documents of First Capital, or (iv) conflict with or
violate any applicable laws, other than, in the case of clauses (i), (ii) and
(iv), as would not, individually or in the aggregate, be reasonably expected to
have a First Capital Material Adverse Effect. The consummation by First Capital
of the transactions contemplated by this Agreement will not (i) violate any
provision of any judgment, order or decree applicable to First Capital or
(ii) require any consent, approval, or notice under any statute, law, rule or
regulation applicable to First Capital.

 

 5 

 

 

SECTION 5. Confidentiality.

 

(a) Confidentiality by the Stockholders. Except as otherwise required by
applicable law, each Stockholder agrees to treat and hold as confidential, any
confidential or proprietary information of First Capital relating, except for
any such information which is generally known to the public or becomes generally
known to the public, other than as a result of a disclosure by such Stockholder
and not due to the breach of this Agreement (“Confidential Information”), and to
refrain from disclosing any Confidential Information, except in accordance with
the provisions of this Section 5. Unless otherwise public information, the
existence of any business negotiations, discussions, consultations or agreements
in progress between the parties hereto, or between First Capital and certain
third parties, shall not be released to any form of public media without the
prior written consent of First Capital. Each Stockholder agrees that it shall
treat all Confidential Information with at least the same degree of care as it
accords to its own information of like nature, and each Stockholder represents
that it exercises at least reasonable care to protect its own confidential
information. Each Stockholder may disclose Confidential Information only to
those of its employees, officers, directors, shareholders, partners, members, or
owners of a similar equity interest in the Stockholder, or any of Stockholder’s
agents or representatives (all such persons or entities, collectively,
“Stockholder Representatives”) who (i) need to know such information for the
purposes of advising such Stockholder with respect to the Contribution Agreement
and the consummation of the transactions contemplated by the Contribution
Agreement and (ii) are informed by such Stockholder of the confidential nature
of the Confidential Information and the obligations under this Agreement with
respect to such Confidential Information. Each Stockholder also agrees to be
responsible for enforcing the terms of this letter agreement as to its
Stockholder Representatives and maintaining the confidentiality of the
Confidential Information and to take such action, legal or otherwise, to the
extent necessary to cause them to comply with the terms and conditions of this
letter agreement and thereby prevent any disclosure or prohibited use of
Confidential Information by any of its Stockholder Representatives.

 

(b) Disclosure Required by Law. Notwithstanding the foregoing, the Stockholder
or any of the Stockholder’s Representatives may disclose Confidential
Information without First Capital’s consent to the extent required by law or
legal process (provided that, unless prohibited by law, it first provides prompt
notice to First Capital so that First Capital may seek a protective order or
other appropriate remedy or consent to the disclosure). In the event the
Stockholder or any of the Stockholder’s Representatives are required to so
disclose Confidential Information, the Stockholder or such Representative may
furnish that portion (and only that portion) of the Confidential Information
that such person or entity has been advised by legal counsel that it is legally
compelled or otherwise required to disclose, and such person or entity shall use
all reasonable efforts to obtain reliable assurance that confidential treatment
will be accorded any Confidential Information so disclosed and, if requested by
First Capital, shall use reasonable efforts to assist First Capital in obtaining
an order or other assurance that confidential treatment will be accorded to such
Confidential Information so disclosed.

 

(c) Stockholder Acknowledgment. Each Stockholder also acknowledges and agrees
that he, she or it is aware of the restrictions imposed by the United States
federal securities laws and other applicable foreign and domestic laws on a
person or entity in possession of material non-public information about a public
company and that such Stockholder will comply with such laws.

 

SECTION 6. Fiduciary Responsibilities. No Stockholder executing this Agreement
who is or becomes during the term hereof a director or officer of the Company
makes (or shall be deemed to have made) any agreement or understanding herein in
his or her capacity as such director or officer. Without limiting the generality
of the foregoing, each Stockholder signs solely in his or her capacity as the
record owner of such Stockholder’s Subject Securities and nothing herein shall
limit or affect any actions taken by such Stockholder (or a designee of such
Stockholder) in his or her capacity as an officer or director of the Company in
exercising his or her or the Company’s or the Company’s Board of Directors’
rights in connection with the Contribution Agreement or otherwise and such
actions shall not be deemed to be a breach of this Agreement.

 

 6 

 

 

SECTION 7. Termination.

 

(a) This Agreement, and all rights and obligations of the parties hereunder,
shall terminate immediately upon the earliest to occur of the following:

 

(i) that date of the termination of the Contribution Agreement in accordance
with its terms;

 

(ii) the later of (A) the date of the last closing of the transactions described
in the Contribution Agreement or (B) the first Business Day following the date
of the approval by the stockholders of the Company of the full issuance of
Transaction Shares having voting rights in excess of 20% to First Capital or its
stockholders or Affiliates;

 

(iii) upon the earlier of (1) 14 days written notice by Stockholder to the
Company and First Capital or (2) the day preceding the initial date of the
meeting of the Stockholders called to vote on the adoption of the Contribution
Agreement, following any modification, waiver or amendment of the Contribution
Agreement that has a materially adverse effect on (x) the value of (A) the
Subject Securities following the closing of the transactions described in the
Contribution Agreement or (B) the consideration to be paid to such Stockholder
pursuant to the Contribution Agreement, or (y) the date of the closing of the
transactions described in the Contribution Agreement;

 

(iv) the mutual written consent of First Capital and the Stockholders.

 

(b) Except as set forth in Section 6(c), upon termination of this Agreement,
except in the case of liability for any willful breach by any party to this
Agreement prior to termination from which liability termination shall not
relieve any such party, all obligations of the parties under this Agreement will
terminate, without any liability or other obligation on the part of any party
hereto to any person or entity in respect hereof or the transactions
contemplated hereby, and no party shall have any claim against another (and no
person shall have any rights against such party), whether under contract, tort
or otherwise.

 

(c) Sections 4 of this Agreement shall survive the termination of this Agreement
until the first anniversary of the date of this Agreement. Section 7 of this
Agreement shall survive the termination of this Agreement indefinitely.

 

SECTION 8. Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses, whether or not the transactions contemplated by
the Contribution Agreement are consummated.

 

SECTION 9. Miscellaneous.

 

(a) Liabilities Several. The agreements, obligations, representations and
warranties of the Stockholders hereunder are made severally and not jointly.

 

(b) Effectiveness of Agreement. The agreements, obligations, representations and
warranties of the Stockholders set forth in this Agreement shall not be
effective or binding upon any Stockholder until after such time as the
Contribution Agreement is executed and delivered by the parties thereto.

 

(c) Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service; or (b) transmitted by telecopy or e-mail
(with confirmation of transmission) by the transmitting equipment confirmed with
a copy delivered as provided in clause (a), in each case to the following
addresses, facsimile numbers or e-mail addresses and marked to the attention of
the person (by name or title) designated below (or to such other address,
telecopy number, e-mail address or person as a party may designate by notice to
the other parties).

 

 7 

 

 

If to a Stockholder, to:

 

the address set forth on the signature page hereof

 

and to:

 

PhotoMedex, Inc.
2300 Computer Drive, Building G

Willow Grove, PA 19090

Attention: Dr. Dolev Rafaeli

Email: dolev@radiancy.com

 

With a copy (which shall not constitute notice) to:

 

BEVILACQUA PLLC
1629 K Street, NW, Suite 300

Washington, DC  20006

Attention: Louis A. Bevilacqua, Esq.

Email: lou@bevilacquapllc.com

 

If to the Company or Acquiror, to:

 

First Capital Real Estate Trust Incorporated

60 Broad Street, 34th Floor

New York NY 10004

Attention: Suneet Singal

Email: s@firstcapitalre.com

 

with a copy (which shall not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas

New York, New York 10105
Attention:  Barry I. Grossman, Esq.
Facsimile: (212) 370-7889



(d) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original to the other parties.

 

(f) Entire Agreement; No Third Party Beneficiaries. This Agreement (including
the Exhibits and Schedules hereto) constitutes the entire agreement, and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement, including the
Original Agreement and (b) is not intended to confer, nor shall it confer, upon
any Person other than the parties hereto any legal or equitable rights or
remedies or benefits of any nature whatsoever.

 

 8 

 

 

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise apply under applicable principles of conflicts of law thereof.

 

(h) Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR LITIGATION BETWEEN THE
PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(i) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned (in whole or in part) by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties, and any such assignment without such
consent shall be null and void. No assignment by any party shall relieve such
party of any of its obligations hereunder. Subject to the preceding sentences,
this Agreement shall be binding upon, and shall inure to the benefit of, and
shall be enforceable by the parties hereto and their respective successors and
assigns.

 

(j) Severability of Provisions. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

(k) Specific Performance, Jurisdiction, Enforcement.

 

(i) The parties agree that irreparable damage for which money damages, even if
available, would not be an adequate remedy, if any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached.
Accordingly, the parties agree that, prior to the valid termination of this
Agreement in accordance with Section 7, each party shall be entitled to an
injunction or injunctions, or any other appropriate form of specific performance
or equitable relief, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
federal and state courts located in New York County, New York, this being in
addition to any other remedy to which they are entitled at law or in equity.
Each party further agrees that no other party shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 9(k), and each
party hereto hereby irrevocably waives any right he, she or it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

 9 

 

 

(ii) Each of the parties irrevocably submits itself to the exclusive
jurisdiction of the federal and state courts located in the New York County, New
York for the purpose of any action, proceeding or litigation directly or
indirectly based upon, relating to or arising out of this Agreement or any of
the transactions contemplated by this Agreement or the negotiation, execution or
performance hereof or thereof, or any other appropriate form of specific
performance or equitable relief, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action, proceeding or
ligitation relating to this Agreement or the transactions contemplated by this
Agreement in any court other than any of the federal and state courts located in
the State of Delaware. Each of the parties hereby irrevocably waives, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action, proceeding or litigation with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason other than the failure to serve in accordance with this Section
9(k), (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable law, any claim that
(A) the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter of this Agreement, may not be enforced in or by
such courts.

 

(iii) Each of the parties hereby irrevocably consents to service being made
through the notice procedures set forth in Section 9(c) and agrees that service
of any process, summons, notice or document by personal delivery or by
registered mail (return receipt requested and first-class postage prepaid) to
the respective addresses set forth in Section 9(c) and on the signature pages
hereto shall be effective service of process for any action, proceeding or
litigation in connection with this Agreement or the transactions contemplated
hereby. Nothing in this Section 9(k) shall affect the right of any party to
serve legal process in any other manner permitted by law.

 

(l) Amendment. No amendment or modification of this Agreement shall be effective
unless it shall be in writing and signed by each of the parties hereto, and no
waiver or consent hereunder shall be effective against any party unless it shall
be in writing and signed by such party.

 

[Signature Page Follows]

 

 10 

 

  

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

  FIRST CAPITAL REAL ESTATE OPERATING PARTNERSHIP, L.P.       By: First Capital
Real Estate Trust Incorporated, its  general partner       By:           /s/
Suneet Singal   Name: Suneet Singal   Title: Chief Executive Officer

 

  STOCKHOLDERS:       /s/ Lewis C. Pell   Lewis C. Pell       /s/ Yoav Ben-Dror
  Yoav Ben-Dror       /s/ Dolev Rafaeli   Dolev Rafaeli       /s/ Dennis M.
McGrath   Dennis M. McGrath       /s/ Katsumi Oneda   Katsumi Oneda       /s/
Stephen P. Connelly   Stephen P. Connelly

 

   

 

 

SCHEDULE I

 

 

Name and Address  Type of Security  Number of Shares  Lewis C. Pell
2300 Computer Drive, Building G
Willow Grove, PA 19090
  Common stock   401,064            Yoav Ben-Dror
2300 Computer Drive, Building G
Willow Grove, PA 19090
  Common stock   299,185            Dolev Rafaeli
2300 Computer Drive, Building G
Willow Grove, PA 19090
  Common stock   149,775            Dennis M. McGrath
2300 Computer Drive, Building G
Willow Grove, PA 19090
  Common stock   51,278            Katsumi Oneda
2300 Computer Drive, Building G
Willow Grove, PA 19090
  Common stock   265,033            Stephen P. Connelly
2300 Computer Drive, Building G
Willow Grove, PA 19090  Common stock   1,435 

 

   

